Case: 1:19-cv-01038-TSB-SKB Doc #: 16 Filed: 03/25/21 Page: 1 of 2 PAGEID #: 1095




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 DANIELLE FLETCHER,                           :    Case No. 1:19-cv-1038
     Plaintiff,                               :
                                              :    Judge Timothy S. Black
 vs.                                          :
                                              :    Magistrate Judge Stephanie Bowman
 COMMISSIONER OF SOCIAL                       :
 SECURITY,                                    :
     Defendant.                               :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 15)
               AND TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on December 28,

2020, submitted a Report and Recommendation. (Doc. 15). No objections were filed,

and the time for doing so has now expired.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this case. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

Accordingly:

       1.      The Report and Recommendation (Doc. 15) is ADOPTED;

       2.      The Commissioner’s decision is AFFIRMED, as the decision is supported
               by substantial evidence; and
Case: 1:19-cv-01038-TSB-SKB Doc #: 16 Filed: 03/25/21 Page: 2 of 2 PAGEID #: 1096




        3.   The Clerk shall enter judgment accordingly, whereupon this case is
             TERMINATED on the docket of this Court.

        IT IS SO ORDERED.

Date:    3/25/2021                                         s/Timothy S. Black
                                                         Timothy S. Black
                                                         United States District Judge




                                          2
